DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly claims 8, 15, and dependents, the Prior Art of record fail to disclose:
A non-transitory computer readable medium comprising computer readable code executable by one or more processors to: 
detect, at a first device, an indication that a touch event has occurred based on data received from an inertial measurement unit (IMU) on a second device that monitors movement of a touching object, wherein the touch event indicates contact between the touching object and a surface; 
in response to a touch event: obtain, by the first device, a touch image of the touching object, wherein the touching object is making contact with the surface in the touch image; 
detect an indication of a change in direction of the touching object based on additional data received from the IMU; 
capture a non-touch image of the touching object, wherein the touching object is not making contact with the surface in the non-touch image; 
and generate a model of the touching object based on the touch image and the non-touch image.

PRIYANTHA et al (US 2015/0338916) discloses non-transitory computer readable medium comprising computer readable code executable by one or more processors (abstract) to: determine, based on data from a measurement unit on a first device that monitors movement of a touching object, a touch event, wherein the touch event indicates contact between the touching object and a surface (paragraph 15-20, 30, 31, 39-44, 61, 64; various sensors within smart ring are used to determine contact with a surface and movement along surface); in response to a touch event: obtain a depth image captured by a second device, comprising a touch image (Figure 3, 4; paragraph 16-18, 87; smart ring sensors in combination of depth sensor allow touch location to be determined); determine a touch point of the object based on the touch image (paragraph 16-18, 87);  and provide a response based on the touch point of the object and the touched surface (paragraph 13, 39-44, 61-64; control gestures and actions based on touch and non-touch movements).  PRIYANTHA fails to disclose detect an indication of a change in direction of the touching object based on additional data received from the IMU; capture a non-touch image of the touching object, wherein the touching object is not making contact with the surface in the non-touch image; and generate a model of the touching object based on the touch image and the non-touch image.
SMUS (US 2015/0261373) discloses an inertial measurement unit (IMU) on a first device that monitors movement of a touching object (paragraph 25-27); and provide 
HSIN et al (US 2015/0279019) discloses capture a non-touch image of the touching object, wherein the touching object is not making contact with the surface in the non-touch image (paragraph 13).  HSIN fails to disclose detecting an indication of a change in direction of the touching object based on additional data received from the IMU and generate a model of the touching object based on the touch image and the non-touch image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624